Citation Nr: 1144412	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-07 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for diabetes mellitus.  

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a hypertension disorder.  

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a hypertension disorder.

5.  Entitlement to service connection for a low back disorder

6.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a low back disorder.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1956 to October 1959. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In May 2009, the Veteran testified before the undersigned at a travel board hearing held at the RO.  A transcript has been incorporated into the records.  The record was held open for 30 days for the submission of additional evidence.  He submitted with a waiver a statement and copies of private medical treatment reports that were mostly duplicative to documents already in the claims file. 

In July 2009, the Board denied service connection for a bilateral leg disorder, and residuals of a low back injury, finding that new and material evidence had not been submitted, and denied service connection for diabetes mellitus. 

The Veteran appealed the Board's decision to the Veterans Claims Court.  In a February 2010 Order, the Court Clerk granted the parties Joint Motion for Remand (JMR), vacated the Board's July 2009 decision, only with regard to the low back and bilateral leg disorders, and remanded the matter to the Board for compliance with the instructions in the JMR. As the Court Clerk determined the Veteran had not challenged the Board's denial of his claim for diabetes mellitus, that portion of the Board's decision remained undisturbed.  

In July 2010, the Board reopened the claims for a low back disorder and a bilateral leg disorder and remanded the claims for further development.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998). 

Regarding the claims seeking to reopen claims for service connection for diabetes mellitus and for hypertension, the Board notes these claims were denied by the RO in August 2010, which determined that new and material evidence had not been received.  The Veteran disagreed and perfected his appeal.   

Attempts to locate the Veteran's service treatment records (STRs) have been unsuccessful.  Apparently, his records were destroyed in the fire at the National Personnel Records Center (NPRC) in 1973. 

The Board is mindful that in a case, such as this one where STRs have been lost; there is a heightened duty to assist a veteran in developing the evidence that might support his or her claim.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened duty includes the obligation to search for alternate medical records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  In addition, the Board is directed to explain its findings and conclusions and consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The issues of entitlement to service connection for an acquired mental disorder, to include posttraumatic stress disorder and depression, and for residuals of a stroke have been raised by the record (see June 2011 reports of contact and statements) but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In July 2009, the Board denied service connection for diabetes mellitus; evidence submitted since the time of the Board's July 2009 decision is new and material. 

2.  In June 2007, the RO denied service connection for hypertension.  The Veteran was notified of this decision and apprised of his appellate rights, but did not perfect his appeal.  This is the last final denial for hypertension. 

3.  Evidence received since the June 2007 RO decision is new and relates to an unestablished fact necessary to substantiate the claim for hypertension.   

4.  Diabetes mellitus was not shown in service, not shown for years, and is unrelated to service. 

5.  Hypertension was not shown in service, not shown for years, and is unrelated to service.

6.  A low back disorder, assessed as degenerative disc disease and as lumbar spondyliosis, was not manifest in service; symptoms were not present until many years after separation; the current low back disorder is not related to service. 

7.  A bilateral knee disorder was not shown in service, was not shown for years, and is not related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The July 2009 Board decision denying service connection for diabetes mellitus is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011). 

2.  Evidence received since the time of the Board's July 2009 decision is both new and material, and sufficient to reopen the Veteran's previously-denied claim for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.156(a) (2011). 

3.  The June 2007 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

4.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

5.  Diabetes mellitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

6.  Hypertension was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

7.  A low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

8.  A bilateral knee disorder was not incurred in or aggravated by active service, nor is it due to service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Reopen Claims Based on New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. 
§ 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991). 

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.   

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Diabetes Mellitus

Historically, service connection for diabetes mellitus was denied by the RO in June 2007.  The Veteran disagreed and perfected his appeal in March 2008.  In July 2009, the Board denied the appeal.  Though he appealed other determinations made within that July 2009 Board decision to the Court, as noted in the Introduction, the denial of service connection for diabetes mellitus was not appealed; therefore, that portion of the July 2009 Board decision was not vacated by the Court in the February 2010 order, and it remains the last final denial for diabetes mellitus of record.  

In its July 2009 decision, the Board had reviewed the Veteran's multiple lay statements, to include statements to his U.S. Congress Representative and to the President of the United States, correspondence from NPRC related to its search for STRs and its finding of morning reports from his unit that reference the Veteran, VA treatment records dated 1996 to 2005 from the Dublin VA medical facility, private treatment records dated from 1992 to 1998 for his eye care that include statements of medical history, private treatment reports from Dr. J., dated from 2006 to 2009, statements from his wife and friends, dated variously in 2007 and 2008, his own testimony before the undersigned in May 2009, and a statement from his VA treating physician dated May 2009.  

The Veteran submitted the current claim seeking service connection for diabetes mellitus in March 2010.  The evidence added to the record since the last final denial consists of the following: a report dated in September 2009 by the Veteran's private physician Dr. J, in which Dr. J. described the contents of the Veteran's "military medical records;" lay statements by the Veteran; a February 2010 statement by Dr. J regarding his opinion as to service etiology of the Veteran's diabetes mellitus; lay statements from the Veteran's wife and friends dated in 2010 attesting to their having seen his STR's and statements dated in 2011 regarding the Veteran seeking medical treatment in service; VA treatment records dated 2005 to 2010; and a June 2011 VA diabetes mellitus examination with an addendum statement from the VA examiner dated in July 2011.  

After reviewing the record, the Board finds that new and material evidence has been submitted in order to reopen the Veteran's claim for diabetes mellitus.   

The Board is mindful that for the purposes of opening a claim for service connection, credibility is presumed.  Among the private treatment records of Dr. J. is a report dated in September 2009 in which he repeated the contents of what he described as "military medical records" that began with the Veteran's service number.  

Among these military medical records were referenced excessive urination, albumin in his urine, and complaints of feeling fatigued.  This private physician also submitted a February 2010 statement attributing the Veteran's current diabetes mellitus to service.  Among the lay statements is a statement by the Veteran's wife attesting to his receiving treatment in service for albumin in his urine and to her assisting him with testing supplies.     

These statements by the Veteran's private physician and his wife, dated in September 2009, 2010, and 2011 are new to the claims file, in that they had not been before VA decision-makers in July 2009, and they are material, in that they address symptoms that may be consistent with diabetes mellitus in service and with the Veteran experiencing continuity of symptoms post-service.  

Therefore, the submitted lay statements dated 2009 through 2011from Dr. J. and the Veteran's wife are new and they are material, in that these statements relate to unestablished facts necessary to substantiate the claim.  Consequently, the appeal is granted to this extent only.   

Hypertension

Historically, service connection for hypertension was denied by the RO in June 2007.  The RO noted that the Veteran's STRs were believed to have been destroyed in the 1973 fire at NPRC.  The RO reviewed multiple lay statements, statements dated in 1984 by his wife and mother, VA treatment records from the Dublin VA medical facility dated from December 1996 to July 2005 that assessed him with high blood pressure and having had a history of hypertension, and private treatment records dated from 1992 to 1998 (regarding treatment for his eyes, with accounts of his medical history), and private treatment records from Dr. J. dated in 2006.   

The RO denied the claim for hypertension, finding that there was no evidence of hypertension was incurred or aggravated by active service and no evidence of onset of hypertension within one year of active service.  The Veteran was notified and did appeal.  However, following the February 2008 statement of the case, he submitted a substantive appeal for this issue, and then withdrew the issue from appeal, all in March 2008.   

The Veteran submitted the current claim seeking service connection for hypertension in January 2010.  The evidence added to the record since the last final denial consists of the following: multiple statements by the Veteran, to include his statements to his U.S. Congress Representative; lay statements from his wife and friends; a November 1987 disability insurance form indicating some medical history; private treatment records from Dr. J. dated between 2006 to 2009; his testimony before the undersigned in May 2009; and VA treatment records spanning from July 2005 to June 2010.  

After reviewing the record, the Board finds that new and material evidence has been submitted in order to reopen the Veteran's claim for hypertension. 

Among the lay statements are two statements from the Veteran's wife, dated in July 2010 and September 2010.  These two statements report her knowledge that the Veteran had been treated for hypertension in 1957 while in service and ever since.  Previously dated statements from his wife reported their marriage some 50 years prior and that she resided with him while he was in service, stationed in the United States.  

These two statements by the Veteran's wife, dated in 2010, are new to the claims file, in that they had not been before VA decision-makers in June 2007, and they are material, in that they address the elements of a hypertension disorder both being incurred in service and experiencing continuity of symptoms post-service.  The credibility of statements is generally presumed for the purpose of determining whether a claim should be reopened.  

Therefore, the submitted lay statements dated in 2010 from the Veteran's wife are new and they are material in that these statements relate to unestablished facts necessary to substantiate the claim.  Consequently, the appeal is granted to this extent only.   

Service Connection

Having reopened the claims for diabetes and hypertension, the Board will address the claims on a direct basis, as well as the claims for a low back disorder and a bilateral knee disorder.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011). 

Moreover, where a veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
  
Unavailability of Service Treatment Records

Prior to addressing the merits of the claims, the Board will address the availability of the STRs.  The Board has reviewed the multi-volumed claims file, to include statements from the Veteran that date from 1975 to 2011, as well as the reports of his private physician (Dr. J.) dated from September 2009 to 2010, and statements by his wife and friends dated in 2010.  

The very first statement from the Veteran in the claims file is dated in 1975.  He disputed a debt that had apparently resulted from the use of an educational benefit.  By February 1976, he filed his first claim (service connection for back and leg problems).  The RO submitted its request for his STRs to NPRC, which responded in April 1976 that the STR's were not available and instead were believed to have been destroyed in the 1973 fire.  

Though a few "morning reports" were found in 2006 that appear to list the Veteran's name, these reports are illegible as to why he was listed.  The NPRC has responded with the same response over decades in the claims file, through to the most recent request in 2011.  See April 1976, June 2006, March 2007, June 2007, July 2007, and August 2011.  

The Veteran has stated on multiple occasions over the years that he did not any STRs and that any copies he may have had were destroyed in a 1968 fire at his home.  In May 1985, he wrote to his then U.S. Congressman for assistance with his claim and wrote "I have no actual records . . ." before repeating his memory of having been paralyzed in 1958 while in service.  

In May 2007, he contacted his then U.S. Congressman for assistance and again informed the Congressman's office that his records had been "burnt."  In January 2008, he Veteran wrote to the then President of the United States to request assistance with his VA claim and in the handwritten letter, informed the President that VA had informed him that his records were burned.  In November 2008, he wrote to the RO informing VA that "I only had mine and they got burned in my house."  In his January 2009 substantive appeal, he reiterated his complaint that it was not fair that his records were burnt in the "St. Louis fire of 1973."  

In May 2009, the Veteran testified before the undersigned, repeated that he had been informed his records were burned, and that his own house had burned up and "that's were his records went," though he had made a copy of everything.  (See Transcript, p. 25).  In a handwritten statement date-stamped as received in June 2009, he again stated that he had lost everything in the 1968 fire.  In another handwritten statement dated in August 2009, he repeated his statement that "my records got burned in 1968 when our house burned we lost everything we had in the house . . ."  

In a multi-page statement dated September 2009, the Veteran's private physician listed the Veteran's then-current assessments and reported that he had been given the Veteran's medical records to review.  Dr. J. listed the Veteran's service number (which does differ from his VA claim number) and then date by date, but only for 1957 and for 1959, read a catalog of visits to service medical personnel for a wide variety of medical complaints that appeared to mirror, with astonishing precision, his currently assessed medical diagnoses and treated symptoms, including disorders for which the Veteran had yet to request service connection.  

A January 2010 statement from Dr. J's office, addressed to the Veteran's service organization, stated that the physician had reviewed the Veteran's service medical records and invited the service organization to contact him with any questions.  Date-stamped as received at the RO in May 2010 were three statements, individually dated in April 2010, from the Veteran's wife and two other people which stated that they had "seen" his military records.  These brief statements included no other description or statement as to where these records were.  

As indicated in the Introduction, the Board's denial of the Veteran's claims for his low back and bilateral legs was issued in July 2009.  By February 2010, the Court Clerk had vacated that portion of the Board's decision.  In July 2010, the Board issued its remand order that specifically requested to obtain copies of these service records as described in detail by Dr. J. in the September 2009 report.  The AMC mailed a letter to the Veteran in July 2010 requesting that he inform AMC as to the whereabout of these records and that he sign any authorization so that AMC could obtain copies of these records.  A July 2010 report of contact indicated that the Veteran had stated he had no further documents to submit.

While the Veteran's pending appeals were being adjudicated, he submitted a January 2010 claim to the RO.  In response to a VCAA notice letter for that claim, he responded with a handwritten statement dated in March 2010 that he had been able to find his service records and some people had written that they had seen them as well; however, he had kept the original copies in his car, which he left parked for a week while he attended to his granddaughter's death.  When he returned to the car, to get the copied originals, he found they had been stolen, though the thief had left behind the envelope.  See also July 2010 statement.  

The Board finds that this account of STR's missing for decades, only to be found immediately after a Board denial, viewed and cataloged in great detail by a private physician, only to be stolen and lost again (though not their envelope) to be too improbable as to lack credibility.  Further, the Board finds the Veteran's current statements as to the availability of STRs to be in direct contradiction of decades of his own statements.  

That his wife and two friends signed very brief statements in April 2010 indicating they had "seen" these records, after he had already reported to the RO in March 2010 they had been stolen, does not weigh in favor of the credibility of these statements or of the affiants.  Therefore, the Board finds these statements as well to be not credible and to have no probative value.

The Board finds more probative and credible the statements and actions of the Veteran in the years after he had been informed in 1976 that the official STR's were believed destroyed.  By 1985 he acknowledged that the official records were destroyed and he reported this to his U.S. Congressman and to the President.  As late as June 2009, he reported to VA that any copies he had had were destroyed in a 1968 house fire.  He testified to the undersigned in his hearing in May 2009 that his copies of records were destroyed in a house fire in 1968, which by this point in time had occurred over 40 years prior.  

For these records to suddenly be found, apparently later in 2009, and then stolen again (though not the envelope) in apparently 2010, contradicts his many earlier statements to VA and to his elected representatives that his copies were destroyed, along with everything he had in a house fire.  Statements by the Veteran that are closer in time to his service, and to his own house fire in 1968 are more credible and probative as to the status of any STR.  Having found that there are no STR's for review, the Board will adjudicate the pending appeals. 
  
Service Connection for Diabetes Mellitus

As the Board has already found, the Veteran's STRs are unavailable.  After a review of the Veteran's many statements and those of his wife, the Board finds that the evidence does not show diabetes mellitus in service.

The Veteran's statements and those of his wife contradict each other, such that the statements are not credible and not probative.  In a May 2007 statement to his then U.S. Congressman, the Veteran reported that he was a diabetic in service.  In a September 2007 statement, submitted on a VA Form 9 though considered a Notice of Disagreement, he explained that he was injured while on a tank and in the course of treatment, was diagnosed as a diabetic.  A November 2007 statement by his wife identified herself as his wife of 51 years, plus the four they had dated, and she observed he was a diabetic the entire time she knew him.  

If this were the case, then the Board observes the Veteran would have been diagnosed with diabetes in 1952 (2007 minus 55 years), pre-service, which is contradicted by his assertion that he was not diagnosed until he was treated for his injuries on a tank, in-service.  

Contradicting these statements is the Veteran's private physician, Dr. J's December 2006 that was prepared before the not-credible STR review discussed above.  In this December 2006, the private physician noted the Veteran had told him that he was paralyzed in service and that albumin was found in his urine, but that he was not diagnosed for many years later.  The Board observes that if the Veteran were diabetic before service, and then was reassessed as diabetic in service, it is a direct contradiction of that account to then tell his treating private physician that he had a lab finding of albumin in his urine in service in the late 1950's but was not diagnosed for many years later.  

If the Veteran was not diagnosed until many years later, then his wife's statement of his being a diabetic the entire time she has known him could not be accurate.  Further, if he were diabetic in service, then he has contradicted himself on multiple occasions by informing both private practitioners (see June 1992 private medical report, medical history for eye treatment) and VA clinical staff over many years that he was not diagnosed until 1968.  He repeated the 1968 diagnosis date to VA clinicians as his history until as recently as August 2005.  (See August 2005 VA nursing admission and history).  

The wife's November 2007 statement included her report that she sent the Veteran testing supplies, in the form of tape, so that he could test the albumin in his own urine.  Again, if he were in a service hospital to be treated for a paralysis (of which he has never reported a name and to which he has ascribed his "back and leg" problems, to be discussed below) and if he were then diagnosed as diabetic, it does not seem reasonable for his wife in the late 1950's to mail to him medical testing supplies, when he is already being treated in a hospital.  

To conclude this confusion, the Veteran testified before the undersigned in 2009 and reported he experienced excessive urination while in service and while home on leave, he went to a private physician, who found excessive sugar in his urine, but he was not assessed as being diabetic by another private physician until sometime after separation, but before 1962, after again becoming aware of albumin in his urine and acquiring his own medical testing supplies.  

If the Veteran were assessed as demonstrating symptoms of diabetes while at home on leave, then how could he have been diagnosed with diabetes while in a service hospital being treated for paralysis, when his wife has stated he had diabetes all along.  Once again the Board finds his and his wife's contradictory statements to lessen the probative value of those statements.  Therefore, the Board finds that the probative evidence does not show that the Veteran incurred diabetes mellitus in service or any symptoms consistent with diabetes in service.

As the Board has found the Veteran and his wife's statements to be lacking in credibility based on inconsistencies, the Board finds there is no credible evidence that the Veteran was assessed with diabetes mellitus to a compensable degree within one year of service separation (1959), such that presumption of service connection could be granted.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Aside from this presumptive provision, service connection might be established by satisfactory proof of direct service connection.  See Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).

Post-service evidence does not reflect diabetes mellitus symptomatology for many years after service discharge.  Already the Veteran and his wife have been found not to be credible witnesses by the Board; therefore, the Board will consider other statements of record, and there are many.  

In August 2007, the Veteran submitted up to 16 statements that each bears the exact same language, varying only in the signature of the affiant and a handwritten note as to relationship.  Each affiant stated that he or she was aware the Veteran had diabetes "problems" since he came out of service and continued to have such problems.  The Board finds the statements to have little credibility or probative value because each is devoid of any personal observation.  

Very few affiants stated how he or she knew the Veteran in 1959 and since 1959 and no affiant explained how the affiant knew the Veteran had diabetes "problems" since 1959.  No affiant stated what he or she observed or what he or she heard the Veteran say; rather, these were all cookie-cutter statements.  Therefore, the Board finds that these many August 2007 statements are not credible or probative and provide little in the way of support for the claim.  

Instead, the earliest reference to the Veteran having been assessed with diabetes mellitus was the November 1987 insurance form, which appeared to have been completed for an unrelated insurance purpose.  It lists the Veteran having diabetes mellitus, but no further information.  The earliest indication of an onset date is a June 1992 report of medical history prepared for private eye treatment.  There, he indicated he had been a diabetic since 1968.  The 1968 year of diagnosis would come nearly 9 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology. 

The Board has also considered the Veteran's lay statements as it pertains to continuity of symptomatology.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

As part of the current VA disability compensation claim, in statements and sworn testimony, the Veteran has asserted that he had either been diagnosed with diabetes very soon after service (after separation in 1959 but before 1962, see May 2009 Transcript) or experienced recurring albumin in his urine such that he tested himself by dipping testing strips in his own urine.  The Board finds more probative the 1968 diagnosis year, as this is one of the few consistent facts reported by the Veteran to various private and VA medical practitioners in the course of seeking medical treatment.  

In this case, after a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a diabetes disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible. 

First, the Board finds that the Veteran's more recently-reported history of continued symptoms (excessive urination and albumin in urine) of diabetes mellitus since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave in June 1992 when he was preparing for eye surgery, he reported a diagnosis date of 1968, some 9 years after service.  See also November 1987 private insurance form, listed diabetes mellitus, no onset date.

His history of symptoms and assessments made in the 1990s is somewhat more contemporaneous to service, certainly more so than statements made within the last decade, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

As well, the Veteran filed VA disability compensation claims for service connection for his "back and leg" problems in 1974 and again in 1985, but did not claim service connection for diabetes mellitus.  This is evidence that weighs against continuous symptomatology from separation from service.  While he now maintains that he experienced continuous symptomatology since service, his silence regarding diabetes mellitus while speaking with respect to other medical claims is more convincing than his current assertions of continuous symptomatology. 

The Veteran did not claim that symptoms of diabetes mellitus began in service until he filed the first VA disability compensation claim seeking service connection for diabetes in November 2006.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous histories, and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous history and reports to private medical practitioners (1992), the absence of credible complaints or treatment for years after service, and his previous statements made for treatment purposes. For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptoms since service separation. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's diabetes mellitus to active duty, despite his contentions to the contrary. 

The Board notes that there is one medical practitioner whose opinion that purports to relate the Veteran's diabetes mellitus to service.  Specifically, in a December 2006 statement, referred to above, the Veteran's private physician Dr. J., noted that based "only" on the history that the Veteran relayed to him (this was years before he reviewed the STR's found not to be credible by the Board in this decision), the physician opined that because of the temporary period of paralysis and the report of albumin in his urine, Dr. J opined the Veteran was most likely diabetic at that time, though he had not been diagnosed for many years.  

The Board finds this opinion not probative for two reasons.  First, Dr. J. does not explain the significance or the relevance to this vague period of "paralysis."  The Board will consider this particular report by the Veteran in depth in the portion of this decision that considered the claim for back and leg problems.  In his own December 2006 evaluation, Dr. J. referred to this "paralysis" as applying to the upper extremities.  The physician never explains how paralysis of the upper extremities indicated the Veteran was diabetic.  

Secondly, as already discussed above, the Board found the Veteran's report of his medical treatment and symptoms in service utterly confusing and self-contradictory, so much so as to be not credible and not probative.  The Board in turn cannot find a medical opinion probative that relied on some version of the confusing tale.  The Board may reject a medical opinion that is based on facts provided by a veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by a veteran which formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the Veteran if rebutted by the overall weight of the evidence).  

This applies as well to the February 2010 opinion statement by Dr. J. in which he opined that the Veteran incurred diabetes in service, while relying on the very STR's the Board has already found to be not credible and not probative.  This February 2010 opinion statement by Dr. J is then also not probative.

The Veteran clearly believes that diabetes mellitus is related to service.  As a person without medical training, he can attest to factual matters of which he has first-hand knowledge, such as experiencing symptoms in service, reporting to sick call, being hospitalized, and being prescribed medication.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007). 

In this case, establishing the etiology of diabetes mellitus is not a simple matter capable of lay observation.  Instead, it involves internal systems and laboratory testing.  Moreover, the Veteran's opinion regarding "chemicals" in service is essentially speculative.  See May 2009 VA primary care evaluation, clinician statement.  Accordingly, the Board finds his opinions unpersuasive. 

In sum, the Veteran's statements regarding experiencing diabetes mellitus symptoms in service and continuously after service are not credible.  His opinion regarding nexus to service, or to chemicals in service, is speculative.  Based on the evidence of record, the Board finds that the preponderance of the evidence is against the claim and the appeal is denied. 

Service Connection for Hypertension

There are no STR's for review, as the Board has found they are unavailable due to the 1973 fire at NPRC and the destruction of any copies the Veteran may have had in a 1968 house fire.  He and his wife have reported very generally in statements dated in July 2010 and September 2010 that he had been diagnosed with hypertension and was checked for hypertension repeatedly while in service.  

While the Veteran submitted a September 2010 statement that appeared to be from a fellow soldier (J.W.H.) who reported he had been stationed with the Veteran while in the Louisiana, the Board observes that the statement was signed by both the Veteran and his wife.  As this September 2010 statement does not even bear the signature of this alleged fellow soldier (J.W.H.), it is not credible and not probative.  

As the Board has already found the Veteran's account of his "found" STR's to be not credible, and as the Board has already found the credibility of the Veteran and his wife to be low, their statements dated in 2010 attesting to the Veteran having been treated for hypertension in service have little probative value.  After a review of all the evidence in the claims file, the Board finds that there was no credible, probative evidence of chronic manifestations of hypertension in service.   

Next, post-service evidence does not reflect hypertension symptomatology for many years after service discharge.  Specifically, of record is a November 1987 disability insurance form that indicated the Veteran had been unable to work and was not expected to return soon.  A physician listed disabilities as chronic artery spasms with angina pectoris, diabetes mellitus, and discogenic lumbar disease.  This list did not include hypertension.  A private treatment report for eye treatment dated June 1992 included a medical history but a history of high blood pressure was checked in the negative.  The evidence indicates that the Veteran had not been diagnosed with hypertension as of June 1992.  

A VA treatment report dated in December 1996 in the record lists "HBP" (high blood pressure) as a diagnosis.  Another private treatment report dated March 1998 was completed by a private physician, Dr. G.  This physician cleared the Veteran for cataract surgery, though he noted the Veteran was positive for hypertension.  This private treatment report is the earliest recorded assessment of hypertension.  It also comes in the record nearly 40 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.  

As with diabetes above, the Board has considered the Veteran's lay statements as it pertains to continuity of symptomatology.  In this case, after a review of all the evidence, the Board finds that the weight of the evidence demonstrates that he did not experience continuous symptoms of hypertension after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible. 

First, the Board finds that the Veteran's more recently-reported history of continued symptoms of hypertension since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave in 1992 as part of the medical history section for a private eye evaluation, he denied having high blood pressure at all.  

His denial of having high blood pressure, albeit in 1992, is more contemporaneous to service, which ended in 1959, so is of more probative value than the more recent assertions, made in 2010, made many years after service separation. 

Next, while not dispositive, the post-service medical evidence does not reflect complaints or treatment related to hypertension for years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1959) and initial reported assessment of high blood pressure in 1996 (a 30+ year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

Further, the Board notes that the Veteran sought treatment for a several of medical disorders since discharge from service, specifically for orthopedic pain, diabetic retinopathy, and insulin dependent diabetes mellitus.  Significantly, during that treatment, he never complained of having hypertension that dated back to service.  See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997). 

The Board finds that the Veteran's statements reported continuity of symptomatology to be contradictory and therefore, not credible.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

The Veteran did not claim that symptoms of his hypertension disorder began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous histories, and his previous statements made for treatment purposes.     

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptoms since service separation. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hypertension disorder to active duty, despite his contentions to the contrary. 

The Board notes that there is no medical opinion that purports to relate any hypertension disorder to service.  The Veteran had been afforded a VA hypertension examination in June 2011, and following an objective examination and a review of the claims file, to include the medical treatment reports of record, the VA examiner opined it was less likely than not that the hypertension was related to active service.  See also July 2011 VA examiner's addendum opinion.  

The Veteran believes that his hypertension disorder is related to service.  As a person without medical training, he can attest to factual matters of which he has first-hand knowledge, such as experiencing symptoms in service, reporting to sick call, being hospitalized, and being prescribed medication.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

In this case, establishing the etiology of a hypertension disorder is not a simple matter capable of lay observation.  Moreover, the Veteran's opinion regarding when he developed hypertension is essentially speculative.  It was the Veteran himself who denied having high blood pressure on the 1992 medical history form, discussed above.  As hypertension is not visually obvious, like a broken leg or the presence of varicose veins, the Veteran as a lay witness can only speculate as to when the disorder began.  Accordingly, the Board finds his opinions unpersuasive. 

In sum, the Veteran's statements regarding experiencing hypertension symptoms in service and continuously after service are not credible.  His opinion regarding nexus to service is speculative.  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 

Service Connection for Low Back Disorder and Bilateral Knee Disorder

The Veteran contends that what was originally claimed as "back and leg problems" were incurred in service and have continued to the present.  As the Board finds a preponderance of the evidence is against the claims, service connection is denied for a low back disorder and for a bilateral knee disorder, to include as secondary to the low back disorder.

Again the original STRs are unavailable for review.  In the original February 1976 claim, the Veteran reported he had hurt "back" and "legs" while in service, in May 1959 while stationed in Worms, Germany.  He also dated his treatment for the back-and-legs as being in May and June 1969.  

An April 1976 response from NPRC noted that morning reports from his Unit from January to September 1959 showed that he was part of the unit, but there were no sick or medical remarks that referenced the Veteran.  In June 1984, he submitted another claim for his back-and-legs.  He reported that he had been paralyzed in Germany in March and April 1958 (different months and year).  He also submitted a 1984 statement from his mother who attested to his being sick in Germany between March and April of 1968 and that she remembered because he had written her a letter.  

The Veteran had regained use of his legs and lower back, but both "ached."  His wife's June 1984 statement echoed that of the mother with the same general language, but the wife's statement dated the period of sickness and being paralyzed to March and April of 1958.  In a May 1985 letter to his U.S. Congressman, the Veteran added the additional detail of having been "partially" paralyzed.  

The Board observes that at this point in the record, the Veteran has reported two different years for his vague infirmity in service, being either in 1958 or 1959 (as he was not in service in either 1968 or 1969).  Despite statements from three people who all claimed to have direct knowledge of the Veteran's health in service (which had concluded some 25 years prior), not one statement offers a personal observation as to what the symptoms were from which he suffered and as to what appeared to be a "back" disorder or a "leg" or "legs" disorder.  

As well, the Veteran now contends that he was paralyzed, or at least partially paralyzed for up to a two month period of time, yet he did not report such a very serious symptom when he originally submitted the claim in 1976 nor any particular diagnosis or assessment for the paralysis.  See also January 2007 Request for Medical Information, "paralyzed in both legs;" December 2006 private evaluation by Dr. J "paralyzed in the upper extremities;"  November 2007 statement by wife, "hurt back and legs and was paralyzed for three months." 

On the September 2007 substantive appeal, the Veteran reported, for the first time in the record, that he had been injured while repairing a tank.  While testifying before the undersigned in May 2009, he described working on a tank with another soldier when trying to move a bolt; he felt his back "pop."  He then sought treatment, was x-rayed and the proscription given was to not exercise, which caused him to gain weight.  He did not report to the undersigned any paralysis, month's long treatment for paralysis, or any injury to his "legs" or any aspect of his legs.  

Finally, in April 2008, the Veteran submitted three statements signed by fellow soldiers, who reported serving with him.  These statements noted only that he was seen to "hop on one leg" and that he had had permission to wear "low quarters."  Again, as these statements, which may full well be credible, are too vague as to what he was undergoing and as to why he was in discomfort.  Finally they make no mention of his low back itself; therefore, the Board finds they have little probative value.    

In the realm of human experience, such a serious event for which the Veteran claims he was treated for up to two months, even three months, must have had some memorable assessment by some clinician; therefore, because of the vague description of an in-service injury and medical treatment that has changed and has contradicted itself over the years, the Board finds these variously dated statements to be not credible and to have very little probative value.  

Therefore, the Board finds that no low back or "back" injury was incurred in service and that no "leg" or bilateral "leg" disorder was incurred in service.  As well, the Board finds that there was no chronic manifestation of a low back disorder or bilateral leg disorder in service.  See also Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because he had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

Next, post-service evidence does not reflect low back or bilateral leg symptomatology for many years after service discharge.  Specifically, the Veteran's wife's and mother's statements all reported the "problems" in the back and legs that continued to the present, as did fourteen (14) identical statements signed by family and friends and dated August 2007, which repeated the phrase "leg and back problems."  

Again the Board finds these statements of low credibility and of low probative value because they are utterly devoid of personal observation and any observed detail and are no more than cookie-cutter statements.  Not one statement explained what was the "back" problem, what symptom of the back did the affiant witness, nor what aspect of the leg had a symptom that the affiant witnessed.  The Board is sympathetic to friends who may have intended to assist the Veteran in any way they could; however, each claim is reviewed and considered very specifically to the individual Veteran, and such review does not lend itself to, essentially, polling.

Of record is the November 1987 private insurance disability form, discussed above, that listed the diagnosis of discogenic lumbar disease.  There was no diagnosis listed that pertained to the "legs."  The private 1987 insurance form is the first recorded assessment or symptomatology related to a back or low back disorder, coming some 25+ years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology with regard to any back disorder and any "leg" disorder.

As well, an April 1998 medical history evaluation, prepared prior to the Veteran undergoing eye treatment, listed a "car wreck 85" as part of his history, with no mention of his service.  This particular form, completed by Dr. G., also indicated in the negative to arthritis, advanced joint deformity, and limb paralysis.  See also March 1998 History and Physical Examination.  

VA treatment records are sporadic in the record; however the earliest entry is a December 1996 outpatient care note.  The VA clinician noted the Veteran was markedly obese, bordering on morbidly obese, and that he had mild pitting on the right leg, which he reported to the clinician to be due to an old fracture of the right leg area.  A December 1999 VA outpatient note listed osteoarthritis as an assessment; however, the clinical record does not indicate in which part of the body was the osteoarthritis found.  These treatment records bear no mention of the Veteran's service or any incident or injury in service.  As such, this evidence also weighs against any continuity of symptomatology for any back or leg disorder.

As previously discussed, the Board has also considered the Veteran's lay statements as they pertain to continuity of symptomatology.  As part of the current VA disability compensation claim, in statements and sworn testimony, he has asserted that he had had "back" and "leg" problems since service.  

He has repeatedly stated that his "back" and "leg" problems have spanned time since service, and he has submitted lay statements to support this report, though the Board has already found the lay statements of friends and family to be of little probative value.  As well, the Board has already reached the finding that the Veteran is not a credible witness with regard to his description of medical treatment in service.   

In this case, after a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a back or low back disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible. 

First, the Board finds that the Veteran's more recently-reported history of continued symptoms of a back and leg disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave in the 1990s did not list any bilateral leg disorders at all and the 1987 assessment of discogenic lumbar disease was not attributed to any incident or onset year, to include service separation.  

As well, when he sought medical treatment at VA facilities in the 1990s, there was no reference to any incident in-service, certainly not to any paralysis or injury while repairing a tank while he discussed his medical history and current disorders with VA clinicians.   

As distant as they are, his account of his history and then-current disorders as given in the 1987 private insurance form, the 1992 history for an eye treatment, and the 1996 private treatment forms indicating his medical history are more contemporaneous to service, being separated by only 30 years, so is of more probative value than the more recent assertions made in the past decade, even many more years after service separation.   

Next, while not dispositive, the post-service medical evidence does not reflect complaints or treatment related to a low back disorder or any bilateral leg disorder for years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1959) and initial reported symptoms related to a low back disorder in 1987 (a 25+ year gap).   

As noted above, the Board has found that that no chronic low back disorder or bilateral leg disorder were incurred in service.  While the Veteran reported in 1985 statements that he suffered from some sort of paralysis of the upper or lower body or even of the bilateral legs, and that his current low back and bilateral leg disorders have continued since, in 2007 he reported an injury while repairing a tank, and before the undersigned, he explained that he felt a "pop," sought medical treatment, and was not to exercise for a while.  These contradictory accounts of events in service were not credible and not probative.

As well, the Veteran has made contradictory statements regarding his symptoms.  For example, he has reported to have experienced unspecified problems, usually referred generally as "aches" since service.  Yet he denied any such disorder on medical history forms prepared in the 1990s for evaluations of his health prior to surgeries.    

The Board finds that the Veteran's statements reported continuity of symptomatology to be contradictory and therefore, not credible.  He did not claim that symptoms of his low back and bilateral leg disorders began in service until he filed his VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories, and his previous statements made for treatment purposes, in particular, for evaluations for surgery.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous history and findings for private medical evaluations, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptoms since service separation. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's back disorder or bilateral knee disorder to active duty, despite his contentions to the contrary. 

The Board notes that there is no medical opinion that purports to relate any back or leg disorder to service.  In direct contrast, there are several medical opinions that related the Veteran's back and leg disorders to a variety of post-service car accidents.  The earliest VA clinical reference to the Veteran having back symptomatology is dated in a July 1996 primary care evaluation.  He sought different medication and did not attribute the pain to any particular onset.  

However, a November 1996 primary care evaluation noted that he had had a car accident the day before, and complained of pain in his right knee and across both shoulders.  A June 1999 VA evaluation included the assessment of bilateral osteoarthritis in the knees, with the Veteran's complaints of pain lasting three to four months or more.  

Another VA clinician's assessment of the Veteran's back and leg disorders was a July 2004 VA outpatient note, which observed that he had come in for his annual physical examination.  It had been more than a year since he had been seen.  He reported having back, neck, and knee pains and that he had sought private treatment for these symptoms.  He reported being in a motor vehicle accident in February 2003.  

The VA clinician noted he reported that "after that" he developed pain that radiated into the back, neck, and into the legs.  A CT scan of the lumbar spine that January found degenerative disc disease of the lumbar spine, with a vacuum disc phenomenon at L4 and L5, with mild facet hypertrophic changes at L5 and S1.  The Veteran also reported being seen by a neurologist and orthopedic surgeon for his knees.  That VA clinician assessed pain involving multiple joints and prescribed a muscle relaxant.  There was no reference at all to service or any incident in service in any of these VA treatment records.  A February 2005 VA urology evaluation noted he recently had a "car wreck or two."  

A May 2006 handwritten private assessment by Dr. J noted the Veteran had sustained an injury to the low back and knees in a 2003 MVA (motor vehicle accident).  He reached an impression of osteoarthritis of both knees and degenerative disc disease of the lumbar spine.  This May 2006 assessment also noted that the Veteran complained of arthritis in the knees for three years, that he had had a MVA in late February 2003, and the list of prior surgeries did not include any reference what so ever to any event or injury in service.  See also December 2006 evaluation by Dr. J.  

In addition, an August 2007 VA primary care evaluation noted his back pains, which the clinician opined were "probably" due to his obesity.  While the Board concedes this statement has low probative value because of the indecisive "probably," nonetheless, this assessment reflects VA clinicians' concerns for the Veteran's obesity that was found for years in VA treatment records; therefore, it warrants some probative value.  

In contrast, a VA clinician made a statement in the record in May 2009, the same month the Veteran testified before the undersigned, that "according to the patient" he had had a history of back pain and that it was attributable to trauma in service.  As the VA clinician specified that he was repeating the Veteran's statements, and as that claim is well-established in the record, this particular statement by a VA clinician has little probative value.   

In July 2010, the Veteran was afforded a VA joints examination.  The examination report included his latest description of his in-service, tank-repair injury, which included more dramatic details that he did not provide to the undersigned when he testified in May 2009.  He reported his attempt to loosen a bolt, that the bolt broke, that he was thrown backwards, and then hit his low back on a tank track and immediately experienced pain that radiated down the legs, though worse in the right leg, which has continued with numbness and tingling to the present day.  

The VA examiner reviewed the claims file, interviewed the Veteran, conducted an objective examination, and reviewed the results of a CT lumbar study and an x-ray study of both the knee and the lumbar spine.  The VA examiner assessed lumbar spondylosis with facet arthropathy and degenerative joint disease of the bilateral knees, with the right knee's being severe.  

The VA examiner opined it was that it was less likely than not that the Veteran's current low back and knee disorders were related to service because the low back disorder and the knee disorder were of an aging, degenerative nature.  There were no findings of trauma on the spine that could be related to the described injury in service.  This opinion weighs directly against the claims.

The Veteran believes that his low back disorder and bilateral knee disorder are related to service.  As a person without medical training, he can attest to factual matters of which he has first-hand knowledge, such as experiencing symptoms in service, reporting to sick call, being hospitalized, and being prescribed medication.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

In this case, establishing the etiologies of a low back disorder and of a bilateral knee disorder is not a simple matter capable of lay observation.  The low back and bilateral knees are complicated systems, and the Veteran's medical history included not only his reports of in-service injury, but documented, recent car accidents, to include an accident after which he complained about his right knee and numerous reports of his obesity, which was considered problematic by VA clinicians.  Accordingly, the Board finds his opinions unpersuasive. 

In sum, the Veteran's statements regarding experiencing low back and bilateral knee symptoms in service and continuously after service are not credible.  His opinion regarding nexus to service is speculative. 

In his testimony before the undersigned in May 2009, the Veteran indicated that his claim included the theory that his bilateral knee disorder was secondary to the low back disorder.  As the Board has not found the low back disorder to be service-connected, any secondary service connection claim fails as a matter of law.  The Board also observes that in the only medical opinion that considered the relationship between the bilateral knees and the low back, the July 2010 VA examination report included the opinion of the VA examiner that it was the Veteran's posture, compensating for the severe right knee pain, which was in actuality aggravating his low back and spine disorder.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a low back disorder and for a bilateral knee disorder, and there is no doubt to be otherwise resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to the claims for service connection, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2007 and July 2010 that fully addressed all notice elements and was sent prior to the initial RO decisions in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

With respect to the Dingess requirements, in January 2007 and July 2010, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With those letters, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him in the procurement of STRs and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

First, as discussed extensively throughout this decision, the RO has informed the Veteran that his original STRs were believed to have been destroyed in the 1973 fire at NPRC.  Decades of statements and findings to that effect have informed the Veteran of this loss.  See statements dated 1976 to August 2011.  VA treatment records have been included in the record and determinations made that there were no available treatment records from the Atlanta VAMC.  See August 2010, Formal Finding.  

As well, the VA requested from the Social Security Administration any medical evidence documents and the disability application as submitted by the Veteran.  In July 2010 the SSA responded that the medical documents have been destroyed; therefore, there are no records to obtain.  Private treatment records as requested by the Veteran have been obtained and included in the record.  

In July 2010 AMC mailed a letter to the Veteran requesting the location of his privately-reviewed STR's and authorization so that AMC may request them.  The Veteran responded that he had no further documents to submit.  Therefore, the Board finds that the original STRs are unavailable and a remand for an additional search is not warranted. 

Further, the Veteran submitted private treatment records and lay statements and he was provided an opportunity to set forth his contentions during the hearing before the undersigned in May 2009.  Moreover, he was provided with a VA joints examination in July 2010; a VA diabetes mellitus examination in June 2011 (with a July 2011 addendum opinion) and a VA hypertension examination in June 2011 (also with an addendum opinion in July 2011), which included a reviews of the claims file.  The Board finds that examinations were sufficient in that the examiners noted the Veteran's subjective history, available records, and performed objective examinations. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

With respect to the claim based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the notice letters provided to the Veteran in January 2007 and July 2010 included the criteria for reopening the previously denied claims, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denials. 

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was afforded examinations in June 2011.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

ORDER

As new and material evidence has been submitted to reopen the claim of service connection for diabetes mellitus, the appeal is granted to this extent only.  

As new and material evidence has been submitted to reopen the previously-denied claim of service connection for hypertension, the appeal is granted to this extent only.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for a low back disorder is denied.

Service connection for a bilateral leg disorder, to include as secondary to a low back disorder, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


